Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
W. Walker Ware, IV, appeals the district court’s order granting summary judgment to the Defendants on Ware’s action under 42 U.S.C. § 1983 (2006) and Virginia common law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ware v. James City County, Va., 652 F.Supp.2d 693 (E.D.Va. 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*275fore the court and argument would not aid the decisional process.

AFFIRMED.